Citation Nr: 1427071	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  09-49 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, claimed as secondary to Tietze's disease or osteoarthritis of the right knee.

2.  Entitlement to service connection for fibromyalgia, to include as due to exposure to contaminated water at Camp Lejeune or as secondary to service-connected Tietze's disease or osteoarthritis of the right knee.

3.  Entitlement to service connection for left knee arthralgias, claimed as secondary to service-connected osteoarthritis of the right knee.

4.   Entitlement to service connection for cervical neuropathy of the left upper extremity (claimed as peripheral ulnar nerve injury), to include as secondary to service-connected Tietze's disease.

5.  Entitlement to service connection for thoracic outlet syndrome, to include as secondary to service-connected Tietze's disease.

6.  Entitlement to an initial rating in excess of 30 percent for depression.

7.  Entitlement to an initial rating in excess of 10 percent for Tietze's disease with chronic pain in the sternocostal joints (costochondritis).

8.  Entitlement to an initial compensable rating for osteoarthritis of the right knee prior to June 30, 2011, and in excess of 10 percent as of June 30, 2011.  

9.  Entitlement to an initial compensable rating for bilateral hearing loss.

10.  Entitlement to a to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from March 1983 to March 1986.

These matters come to the Board of Veterans' Appeals (Board) on appeal from  rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

A March 2009 rating decision granted service connection and assigned initial 0 percent ratings for bilateral hearing loss, Tietze's disease, chronic pain in the sternocostal joints (costochondritis), and osteoarthritis of the right knee.  

An April 2010 rating decision denied service connection for a cervical spine disability and for fibromyalgia.

A May 2012 rating decision granted service connection and assigned an initial 30 percent rating for depression.  In addition, the RO denied service connection for left knee arthralgias,; cervical neuropathy of the left upper extremity (claimed as peripheral ulnar nerve injury); and thoracic outlet syndrome.

A September 2012 rating decision granted a higher initial 10 percent rating for Tietze's disease, effective October 14, 2005, and granted a higher 10 percent rating for osteoarthritis of the right knee, effective June 30, 2011.  However, as those awards do not represent a total grant of benefits sought on appeal, the claims for higher initial ratings remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In January 2014, the Veteran and his spouse testified during a hearing before the undersigned Veterans Law Judge.  A transcripts of the hearing is of record.

All issues except for service connection for a cervical spine disability are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

The evidence is in relative equipoise regarding whether the Veteran's cervical spine disability is related to service-connected Tietze's disease. 


CONCLUSION OF LAW

The criteria for service connection for a cervical spine disability, claimed as due to Tietze's disease have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  Alternatively, service connection may be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2013).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2013); Allen v. Brown, 7 Vet. App. 439 (1995). 

In an April 2010 VA medical opinion, the examiner opined that the Veteran's degenerative arthritis of the cervical spine was less likely than not related to service-connected Tietze's disease.  In support of that opinion, the examiner referenced medical literature as to the definition of Tietze's syndrome, that the Veteran did not mention neck pain at the time of his injury in 1985, and that the Veteran was a mechanic by occupation and that posed significant stress on the neck.  The Board finds that the April 2010 VA examiner's conclusion does not seem to fully address whether the Veteran's Tietze's disease could have aggravated the cervical spine disability.  In a January 2011 private medical opinion, the examiner opined that the Veteran's neck degeneration was at least as likely as not related to Tietze's disease.  The physician concluded that when pain in the chest wall became more severe, the Veteran had a secondary increase in the upper thoracic kyphosis, which put more of a strain on his neck and that certainly could contribute to his neck symptoms.  

While there is conflicting medical evidence that weighs both for and against the Veteran's claim for service connection for a cervical spine disability, the Board finds that there is competent evidence to support the claim that his current degenerative arthritis of the cervical spine is aggravated by his service-connected Tietze's disease.  Significantly, moreover, when there are two conflicting opinions and the evidence is in relative equipoise, reasonable doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).

Therefore, resolving all reasonable doubt in favor of the Veteran, the Board finds that degenerative arthritis of the cervical spine is secondary to service-connected Tietze's disease.  Therefore, service connection for cervical spine degenerative arthritis is granted.  38 C.F.R. § 3.310 (2013); 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for degenerative arthritis of the cervical spine, secondary to service-connected Tietze's disease, is granted.


REMAND

Initially, the Board notes that additional evidence, to include medical records have been associated with the claims file since the September 2012 supplemental statement of the case (with regards to the claims for higher initial ratings) and the September 2012 statement of the case which addressed the claims for service connection.  However, that evidence has not been considered by the RO, and no waiver of initial RO consideration is currently of record. 38 C.F.R. §§ 19.31, 20.1304 (2013).  The Board cannot consider that additional evidence without first remanding the case to the agency of original jurisdiction for initial consideration or obtaining the Veteran's waiver.  Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

With regard to the claims for initial higher ratings for bilateral hearing loss, Tietze's disease, and osteoarthritis of the right knee, the Veteran testified that his symptoms were more severe than the currently assigned ratings and that they had worsened.  The Veteran last had VA examinations in June 2011.  Therefore, to ensure that the record indicates the current severity of the Veteran's service-connected bilateral hearing loss, Tietze's disease, and osteoarthritis of the right knee, more contemporaneous examinations are needed, with findings responsive to all applicable rating criteria.  Green v. Derwinski, 1 Vet. App. 121 (1991); Caffrey v. Brown, 6 Vet. App. 377 (1994).

With regard to the claim for service connection for fibromyalgia, to include as due to exposure to contaminated water at Camp Lejeune, the Board notes that the Veteran served at Camp Lejeune beginning in November 1984, which is during the period of potential exposure to contaminated water.  Training Letter 11-03, issued by the Director of VA Compensation and Pension Service, indicates that persons residing or working at the United States Marine Corps Base at Camp Lejeune from the mid-1950s to 1987 were potentially exposed to drinking water contaminated with volatile organic compounds, including benzene, Vinyl Chloride, tricholoroethylene (TCE) or tetrachloroethylene (perchloroethylene, or PCE). Training Letter 11-03 also provides that service connection claims based on causation by contaminated water at Camp Lejeune require evidence of a current disease, evidence of service at Camp Lejeune during the period of contamination, and a medical nexus between the two, justified with a rational scientific explanation.  

At a June 2011 VA examination, the VA examiner opined that the Veteran's fibromyalgia was less likely than not related to exposure to contaminated water at Camp Lejeune or secondary to service-connected Tietze's disease or osteoarthritis of the right knee.  The examiner appears to have relied heavily on The National Academy of Sciences ' National Research Council (NRC) publication of Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects, in 2009.  That report included a review of studies addressing exposure to TCE, and Tetrachloroethylene or PCE, and a mixture of the two, and a discussion of disease manifestations potentially associated with such exposure.  Fourteen disease conditions were identified as having limited/suggestive evidence of an association with TCE, PCE, or a solvent mixture exposure, which did not include fibromyalgia.  VBA Training Letter 11-03 (Revised) (November 29, 2011), Appendix B.  However, that does not preclude establishing service connection for fibromyalgia secondary to exposure to contaminated water on a direct basis, which the VA examiner did not discuss.  Polovick v. Shinseki, 23 Vet. App. 48 (2009).  

Furthermore, the examiner concluded that while fibromyalgia was in the differential diagnosis for Tietze's disease, there was no known medical research at that time that linked Tietze's disease or osteoarthritis of the right knee as a direct cause of fibromyalgia.  However, the examiner did not address whether either of those service-connected disabilities aggravated fibromyalgia.  Service connection may be granted for disability that is proximately due to or the result of a service- connected disease or injury.  That includes service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439 (1995).  

The Board find that there is insufficient medical evidence of record to make a decision on the claims for service connection for fibromyalgia and believes it is necessary to have a VA physician perform an additional examination and provide an opinion regarding the etiology of fibromyalgia that considers all the evidence of record.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2013).

Prior to arranging for the Veteran to undergo further examination, all outstanding VA records should be obtained and associated with the claims file.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Board notes that a disk from the Social Security Administration (SSA) which contain all information upon which SSA relied in awarding the Veteran disability benefits is associated with the claims file.  On remand, the AOJ should either print these documents for the claims file or scan the documents into the Virtual VA claims folder.

Also, during the January 2014 Board hearing, the Veteran testified that he had been unable to obtain employment due to his service-connected disabilities.  A TDIU claim is part of an increased rating claim when a TDIU claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The issue of entitlement to TDIU has been raised by the record and is within the jurisdiction of the Board.  However, it is inextricably intertwined with the other pending claims that are being remanded and must also be remanded.

With regard to the claims of entitlement to an initial rating in excess of 30 percent for depression and for service connection for left knee arthralgias; cervical neuropathy of the left upper extremity; and thoracic outlet syndrome, the Veteran submitted a statement in September 2012 that he disagreed with the May 2012 rating decision that denied those claims.  The Veteran's September 2012 statement is a timely notice of disagreement with that rating decision.  However, it does not appear that the RO has issued a statement of the case addressing those issues.  Therefore, the appropriate Board action is to remand the issues for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  Issue a statement of the case which addresses the issues of entitlement to an increased initial rating for depression and for service connection for a left knee disability; cervical neuropathy of the left upper extremity; and thoracic outlet syndrome.  Inform the Veteran of his appeal rights and that he must file a timely substantive appeal if he desires appellate review.

2.  Send the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization, so that any additional evidence pertinent to the claims remaining on appeal that is not currently of record can be obtained.  The Veteran should be requested to identify his  work duty location and whether he resided on base or off base while stationed at Camp Lejeune.  With regard to the claim for a TDIU, the letter should explain what evidence it is the Veteran's responsibility to submit, to specifically include notice of the requirements for establishing a TDIU.

3.  Obtain all outstanding VA medical records.

4.  With respect to the SSA record received on disk in electronic format, either print the documents for the claims file or scan the documents into the virtual claims folder.

5.  Then, schedule the Veteran for a VA examination by to determine the nature and severity of the service-connected right knee disability.  The examiner must review the claims file and must note that review in the report.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  The examiner should provide the rationale for opinions expressed.  The examiner should provide the following information:

(a) Report range of motion of the knee, expressed in degrees.  Make specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, or incoordination associated with the right knee.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  The examiner should also indicate whether, and to what extent, the Veteran experiences functional loss of the right knee due to pain or any other symptoms during flare-ups or with repeated use.  To the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion. 

(b) Indicate whether there is recurrent subluxation or lateral instability of the right knee, and if so, the severity of any recurrent subluxation or lateral instability.

6.  Schedule the Veteran for a VA audiology examination to determine the nature and severity of his bilateral  hearing loss. The examiner must review the claims file and must note that review in the report.  All necessary tests and studies should be conducted.  An opinion should be provided as to whether VA or non-VA audiology examination findings since June 2011 demonstrate any identifiable periods of increased hearing loss.  The functional effects caused by the hearing disability should be fully described. 

7.  Schedule the Veteran for a VA examination, by an examiner with appropriate expertise, to determine the current severity of service-connected Tietze's disease, with chronic pain in the sternocostal joints (costochondritis).  The examiner must review the claims file and must note that review in the report.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  The examiner is requested to clearly identify all symptoms and manifestations associated with the service-connected Tietze's disease, chronic pain in sternocostal joints (costochondritis).

8.  Then, schedule the Veteran for a VA examination(s), by a medical doctor with the appropriate expertise, to determine the etiology of fibromyalgia, with consideration of his service at Camp Lejeune.  The examiner must be provided with a copy of VBA Fast Letter/Training Letter 11-03 with the 4 appendices, for review in conjunction with the examination.  The examiner must review the claims file and must note that review in the report.  The examiner should be notified that the water supply at Camp Lejeune, North Carolina, was contaminated between 1957 and 1987 with a number of chemical compounds that have been associated by scientific organizations with the potential for developing certain diseases.  Those include trichloroethylene (TCE), tetrachloroethylene, also known as perchloroethylene (PCE), benzene, and vinyl chloride.  The examiner is to consider that the Veteran served at Camp Lejeune during that period.  The examiner should provide the following: 

(a) Opine whether it is at least as likely as not (50 percent or greater probability) that fibromyalgia is related to active service, to include exposure to contaminated water while serving at Camp Lejeune.

(b) Provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that fibromyalgia was caused by service-connected Tietze's disease or osteoarthritis of the right knee.

(c) Provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that fibromyalgia has been aggravated (increased in severity beyond the natural progress of the disorder) by service-connected Tietze's disease or osteoarthritis of the right knee.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  38 C.F.R. § 3.310 (2013). 

9.  Schedule the Veteran for a VA examination to ascertain the cumulative impact of his service-connected disabilities.  The examiner must review the claim file and should note that review in the examination report.  The rationale for all opinions should be explained.  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities, without consideration of his non-service-connected disabilities, make him unable to secure or follow a substantially gainful occupation.  If the Veteran's service-connected disabilities do not render him unemployable, the examiner should suggest the type of employment the Veteran would be capable of performing with his current service-connected disabilities, considering his current skills and educational background.  The examiner should also state what accommodations would be necessary due to the service-connected disabilities. 

10.  Then, readjudicate the claims, to include entitlement to TDIU.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


